

116 HRES 1005 IH: Expressing the sense of the House of Representatives regarding the enhancement of unity in America.
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1005IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Ms. Jackson Lee submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives regarding the enhancement of unity in America.Whereas, on June 18, 2015, the United States Supreme Court correctly concluded in Walker III v. Texas Division, Sons of Confederate Veterans, Inc. (No. 14–144; 576 U.S., 135 S. Ct. 2239) that messages on State license plates constitute government speech, not private speech protected by the First Amendment;Whereas the Court also held that it is within the authority of a State such as Texas to reject messages on State-issued license plates, such as a depiction of the Confederate battle flag, that offend the sensibilities of its citizens;Whereas divisive symbols, license plates, specialty license plates, replicas, and flags on public buildings or government property, which constitute government speech, convey the vestiges of the history of slavery that has divided the United States;Whereas the role of government is to promote equal protection under the Constitution and combat fear, oppression, and intimidation;Whereas these divisive symbols have historically targeted and perpetuated fear, oppression, and intimidation of certain groups of Americans;Whereas the continued existence of these divisive symbols as government speech is also a denial of equal protection under the law;Whereas the United States can only be a perfect union where all are and feel equally protected under the law; andWhereas equal protection under the law promotes a more perfect union, fairness, tolerance, peace, and a sense of community oneness, all unalienable rights enshrined in the Constitution: Now, therefore, be itThat it is the sense of the House of Representatives that the United States can achieve a more perfect union—(1)through avoidance of government speech, as the State of Texas did in Walker III v. Texas Division, Sons of Confederate Veterans, Inc., which promotes or displays symbols, signs, and vestiges of racism, oppression, and intimidation in the States, localities, and territories;(2)by immediately abating the use of government speech through signs, actions, and words that promote division and tear at the fabric of the American society; and(3)by promoting tolerance and unity by taking actions to ensure that government speech does not foster division, disharmony, intolerance through government-issued or sponsored flags, signs, images, or other symbols whether displayed in public or private.